 534DECISIONS OFNATIONALLABOR RELATIONS BOARDLaughreyBros. Roofing & SidingCo., Inc.,andHarryA. Switzer. Case 25-CA-3562December30, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn August 12, 1970, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that the Respondent had notengaged in certain other unfair labor practices allegedin the complaint, and recommended that thoseallegationsbe dismissed. Thereafter, the GeneralCounsel filed limited exceptions to the Trial Examin-er's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Laughrey Bros. Roofing & SidingCo., Inc., Terre Haute, Indiana, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.2IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violations have been foundare hereby dismissed.1We hereby correct the following inadvertent errors in the TrialExaminer'sDecisionwhich in no way affect our adoption thereof In thefirst paragraph the correct year is 1970, not 1969; In the 15th paragraphunder sectionII the year is corrected to read 19692 In footnote 22 of the Trial Examiner's Decision substitute "20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERAMEY DONOVAN, Trial Examiner: This case was tried inTerre Haute,Indiana,on May 20 and 21, 1970. The chargehad been filed on November 4, 1969, by Harry A. Switzer,an individual, against LaughreyBros.Roofing & SidingCo., Inc., herein the Company or Respondent. Thecomplaint issued by the General Counsel of the Board wasdated April 30, 1969,and allegeda discriminatory refusal tohire Switzer because of activities of his protected by theAct, all in violation of Section 8(a)(1)(3) and (4) of the Act.Respondent'sanswer deniesthe commerce jurisdictionalallegationsof the complaintand deniesthe commission ofthe alleged unfair labor practices. Pursuant to prior notice,theGeneral Counsel, at the inception of the hearing,amended the jurisdictionalallegationsof the complaint.Respondent moved fordismissalof the complaint for lackof jurisdiction.Upon the entire record and from observation of thewitnesses, the Trial Examiner makes the following:FINDINGSAND CONCLUSIONSI.JURISDICTIONRespondent is an Indiana corporation with its principaloffice and place of business in Terre Haute, Indiana, whereitisengaged in business as a roofing, siding, and homeimprovements contractor. In the past year Respondent haspurchased goods and materials directly from suppliersoutside Indiana of a value in excess of $20,000 and suchgoods and materials were shipped to Respondent fromoutside the State of Indiana.Hartmann Co., Inc., is also an Indiana corporation withitsprincipal office and place of business in Terre Haute,Indiana, where it is engaged in business as a roofing andsheet metal contractor. In the last 12 months Hartmann haspurchased and received at its place of business goods andmaterials valued in excess of $50,000 directly from Statesother than Indiana. Hartmann is an employer engaged incommerce within the meaning of the Act.'There are five roofing contractors in Terre Haute,Indiana,who, since at least 1952, have, jointly andcollectively,as the Terre Haute Roofing ContractorsAssociation, negotiated annually or every 3 years, contractsbetween the Association and United Slate, Tile andComposition Roofers, Damp and Waterproof WorkersAssociation, Local No. 150, a labor organization.2Typically, the most recent contract for the period May 1,1968, to April 30, 1971, was between the Terre HauteRoofing Contractors Association and the Union. Thesignatory page set forth the names of the Association andtheUnion as the parties to the contract and apparentlyIInHartmannCo, Inc, Case 25-CA-3639, heard by this TrialExamineron May 19, 1970,a decision has issued in which it was alsofound thatHartmannwas an employerengaged in commercewithin themeaning ofthe Act.2The contractorsaforementioned were HartmannCo., Inc,Respon-dent LaughreyBros;LoughBrosRoofing& Siding Co,Inc , PaitsonRoofing Co.,Inc ; and GuaranteeRoofing Co , Inc187 NLRB No. 70 LAUGHREYBROS.ROOFING & SIDING CO.535each member of the Association signed under the followingheading:Terre Haute RoofingContractorsAssociationis, therefore, appropriate to consider the total business ofmembers of the Association? We find that Respondent isan employer engaged in commerce within the meaning ofthe Act, both statutorily and also within the standards ofthe Board's discretionary jurisdiction.We deny Respon-dent's motion to dismiss for lack of jurisdiction.11.THE ALLEGED UNFAIR LABOR PRACTICESByFirst PartyUnited Slate, Tile and CompositionRoofers, Damp and WaterproofAssociation, Local No. 150BySecond PartyRobert T. Laughrey, known as "Ted," is vice president ofRespondent and is the son of Robert W. Laughrey,president.Robert T. testified that every 3 years the TerreHaute contractors, aforedescribed, get together and jointlybargain a contract with the Union. The participants in thejoint negotiations are the union representatives on the oneside and the contractors committee on the other side. Thelatter committee is composed of the president or represent-ative of each contractor, with John Hartmann, president ofthe Hartmann Company, as the spokesman. Hartmann isthe largest contractor in Terre Haute in terms of number ofemployees and Robert T. Laughrey stated that "John[Hartmann] is the oldest roofing contractor in Terre Haute,and probably the State of Indiana, and more or less weleave it up to him to run the Committee." Laughrey testifiedthat the Association has no officers or meetings or addressand its sole function is to negotiate a periodic contract withtheUnion. There has been no instance of an individualcontractor withdrawing from the contract negotiations, andthe contract negotiated between the Association and theUnion is the contract applicable to all members of theAssociation.Inour opinion, the existence of a multiemployerbargaining unit is clear. The instant multiemployer unitfunctions under the name Terre Haute Roofing Contrac-torsAssociation, and the formality or informality of thisAssociation is immaterial on the issue.3 In deciding thejurisdictional question in such a multiemployer situation, it3TheJohn J Corbett Press, Inc,163 NLRB 154, 155, 157, and casescited therein4we shall adhere to our past practice of considering all membersbymultiemployer bargaining negotiations as single employers forjurisdictional purposes"Siemons Mailing Service,122 NLRB 81, 84,Carpenter & Skaer, Inc90 NLRB 417, 4191Jackewicz has been employed by Hartmann for 9 years He is aIn 1958, Harry Switzer, a member of the Union, beganworking in the roofing industry in Terre Haute for thePaitson Company. After about 4 years in the United StatesMarine Corps, Switzer returned to roofing in Terre Hautein 1964. From early in 1965 to February 1968, he wasemployed as a roofer by the Hartmann Company in TerreHaute. Switzer was a journeyman roofer. This was the basicjob classification in the union and the trade. The otherrank-and-file classification was that of apprentice-traineeand apprentice. Roofing work can be divided into what iscalled buildup or flat roof work, sometimes referred to ashotwork, and shingle or sloped or angled roof work.Commercial and industrial buildings usually have flat roofsand the roofing, simply stated, consists of layers of buildingpaper applied with hot tar or asphalt coating. Privatehomes, some churches, and other structures usually havesloping roofs and shingles of various types are applied tosuch roofs. The record indicates that roofing contractorsperform both types of roofing work but some may normallyperform a high percentage of flat roof work while othershave a high percentage of shingle jobs. Journeyman roofersmay have become experienced in one or the other type ofwork and may thus become more proficient at eitherbuildup or shingle work. Some journeymen have hadexperience in both types of work but with more experienceand expertise in one type. Apparently a relatively smallnumber can be regarded as specialists in both types ofwork. Switzer had performed both buildup and shinglework. There is no evidence that his work was unsatisfactoryin either category. In fact, the evidence indicates that hewas an all-around roofer but that he had spent a higherproportion of his working experience in buildup rather thanin shingle work.In February 1968, while employed by Hartmann, Switzersustained a back injury. After securing a medical release,Switzer returned to work for Hartmann in July 1968,sometime before the middle of the month. At the end ofSwitzer's first day at work in July 1968, John Hartmann,owner of the Company, discharged Switzer. Both RobertMedley, Switzer's foreman at the time, and Jackewicz,business agent of the Union, told Switzer at the time that, ineffect, they did not consider Hartmann's action justified .5A strike of I or 2 days' duration was engaged in byemployees of Hartmann against their employer whenSwitzer was discharged as aforementioned. Switzer filed achargeagainstHartmann with the National Laborforeman For 15 years, andup until about 2 weeks before the instanthearing, Jackewiczhas also been the business agent of theUnion in TerreHaute He thus had the dualrole of foreman for Hartmann and businessagentof the Union Robert T Laughrey,vice president of Respondent andson of the president, Robert W Laughrey, had workedin the roofing tradefor about 10 years andhad been president of theUnion Local from 1959 to1961 536DECISIONSOF NATIONALLABOR RELATIONS BOARDRelationsBoard in October 1968, alleging that hisdischarge was illegal. This charge was dismissed by theRegional Director of the Board on November 29, 1969. Theinstant charge against Respondent was filed on November4, 1969.8Switzer testified that, betweenOctober 1968 andNovember 1969, he applied for work about a dozen times atRespondent's office. On such occasions he states that heeither spoke to the woman in the office or a man. He wouldask if they were doing any hiring and would be told, no.Sometimes, Switzer states, his name, address, and telephonenumber were taken down on A piece of paper by the womanor the man but on other occasions nothing was writtendown. Switzer never had any contact with Robert W. orRobert T. Laughrey during this period although Robert W.does the actual hinng at Respondent's.Although there apparently is another woman in Respon-dent's office, the evidence indicates that the two people whohave contact with job applicants who come to the office areMrs. Kops, the bookkeeper, and Maxwell, who functionsgenerally like an office manager although he has no specifictitle.Kops has less contact with applicants than Maxwelland she generally enters into the picture only in Maxwell'sabsence.The entire procedure involving job applicantscoming to Respondent's office is quite informal and doesnot follow any precise format. There are no punted jobapplication forms and, if a man walks in and asks if theCompany is doing any hiring, Kops or Maxwell will answeraffirmatively or negatively, depending on what they know.Sometimes they will write the applicant's name,address,and telephone number on a piece of paper andsometimesnot. These pieces of paper appear to have no prescribeddestiny since as far as appears they are not filed and noindex of applicants appears to be maintained. Maxwell willusually ask an applicant what type of work he wants andsomething about his experience. If Maxwell knows theCompany is looking for help with a particular skill orexperience and such an applicant comes in, Maxwell willprobably arrange for the man to be interviewed byPresident Laughrey who does the actual hiring.From all the evidence, including Switzer's testimony, theTrialExaminer believes that if Switzer had been toRespondent's office about a dozen times between October1968 and November 1969, as Switzer states, the man andthe woman to whom he spoke on such occasions, either oneor both at different times, was Kops or Maxwell. On theseoccasions, according to Switzer, he would ask if there was ajob opening or whether they were hiring and was told, no.Kops testified that the only time she saw Switzer atRespondent's office was October 28, 1969. Maxwell alsostates that this was the only occasion when he spoke toSwitzer.During the course of the hearing, Switzer statedthat the woman to whom he spoke on his numerous visitswas Kops and he identified a mansitting inthe spectators'section of the courtroom as the man to whom he spoke atRespondent's office. This particular man then stood up andgave his name and place of employment. He had noconnection with the roofing industry or with Respondent.6Another charge against Hartman,filed January 20, 1970, allegedillegal refusalto hire Thatmatter was litigated in a hearing held in TerreHaute on May19, 1970, Case 25-CA-3639His name was Cohn and he was obviously a randomspectator who chanced to be in the courtroom. Switzer thenretracted his identification, saying he had only seen a manin Laughrey's office "twice" The latter apparently by wayofexplanationastowhy Switzer had made themisidentification.7Although it may be that Switzer hadgone to Respondent's office on numerous occasions beforeOctober 28, 1969, the Trial Examiner is not prepared to findthis to be the fact.Switzeralso testified that fromOctober 1968 toNovember 1969, he had, in effect, applied for employmentwith all the roofing contractors under contract with theUnion in Terre Haute. This would of course includeRespondent. The foregoing type of application, as de-scribedby Switzer, was by reason of the fact thatJackewicz, the union business agent, knew that Switzer wasout of work and Switzer had sought employment throughJackewicz as the business agent of the Union. According toSwitzer, Jackewicz had said at a union meeting that he hadsought to secure employment for Switzer but wasunsuccessful and that he could not secure employment forSwitzer in Terre Haute but could secure work for him inEvansville or in Indianapolis.The contract between the Association and the Unionprovides that the former "recognizes the Union as theproper source from which to obtain workmen, wheneveravailable." It is further provided that whenever, afterreasonable notice, the Union "is unable to furnish asufficient number of duly qualified workmen ..." thecontractormay hire from other sources, subject to therequirement that employees hired from other sources shallapply for union membership within 7 days and remain ingood standing in the Union. Ordinarily, under theforegoing type of contract provision, we would expect thatRespondent, if it needed employees, would first resort totheUnion, and the union business agent, knowing thatSwitzer was seeking work, would refer him to Respondent.The record reveals that in 1968 Respondent hired onlyone roofer and that was on September 16. In 1969 and 1970the following picture is shown:DateEmployedDateTerminatedParsons2/25/693/5/69Needham3/4/695/7/69Howard4/14/695/29/69R. Richey4/21/69Davidson6/23/696/23/69Lents6/24/696/25/69McDowell9/5/694/22/70Williamson10/28/6912/24/69J. Richey3/11/704/30/70Airhart3/13/703/18/70The evidence regarding the foregoing employees and the7At anotherpoint in his testimony Switzer statedthat he had talked totheman in Laughrey's office aboutsevenor eighttimes and on eachoccasionthe manhad writtendown his name and address LAUGHREYBROS.ROOFING & SIDING CO.537circumstances of their hire is limited. Such information aswe have before us on this aspect was elicited from RobertW. and Robert T. Laughrey.8 Robert T. Laughrey testifiedthat he knew nothing about Parsons or Needham or howthey were hired. He knew R. Richey and said that he wasstillemployed. He could not recall Davidson and did notknow McDowell. Laughrey stated that Williamson came inand applied for ajob and was not hired through the Union.This was also true of J. Richey and Airhart who had workedfor Respondent on a prior occasion. Robert W. Laughreytestified that Lents had contacted him directly and was nothired through the Union. Lents was hired as an apprentice.RobertW. had no recollection of Howard. Robert W.stated that McDowell was a young man who had workedfor the Company about 5 years and, when he got married,Laughrey hired him as an apprentice. Laughrey also saidthat Davidson, who worked only I day, had been hired asan apprentice.There is no evidence that shortly prior to or at the timeany of the foregoing employees were hired, the Respondenthad notified the Union that it had an opening for anemployee or that Respondent had requested the Union torefer any applicant to Respondent. Nor is there anyevidence that any of the employees hired in 1968-1970 hadbeen referred to Respondent by the Union. From thetestimony of the Laughreys, as well as the testimony ofKops and Maxwell, it appears that in the course of a yearmany job applicants came to Respondent's office. Theywould ask if Respondent was hiring and depending on thecircumstances of whether or not Respondent needed anemployee, and the qualifications of the applicant, he mightbe hired or not. As far as appears no applicant was everasked if he had been referred by the Union to Respondentand, if a man was hired, he was hired by Respondentdirectly without reference to the Union.9 The one instancethat the record reveals of Respondent asking the unionbusiness agent if he had a couple of good roofers availablewill be considered at a later point.Our purpose in considering Respondent's hiring practicewas due to Switzer's testimony that Jackewicz, the unionbusiness agent, was aware that Switzer was out of work andwas seeking employment. Since under the terms of thecontract, Respondent would be expected to call upon theUnion in the first instance if it had an opening for anemployee, the fact that Respondent hired a substantialnumber of employees directly in 1969-1970 might indicatethat it was deliberately passing over Switzer. But thisreasoning depends upon whether in fact Respondentcustomarily went to the Union in the first instance when ithad a job opening (which was the procedure set forth in thecontract) If Respondent customarily and initially had goneto the Union, Respondent presumably would have beenaware of Switzer's status as ajob applicant and its failure to8PresidentRobert W Laughrey was the person who had the final wordon hiring employees9 It may be that after a man was hired he was obliged to join the Unionas required by the contract If this were so, it might have been satisfactoryto the Union since its dues income from persons employed would beprotectedWhether out of work union members viewed the matter in thesame light isanother question10The picketing on October 30 on the hiring of employees was notinitiatedby the Union and there is no evidence that the Union or itshire him, and its hiring of other persons directly, might wellindicate discrimination.However, it is our opinion that the evidence indicates thatRespondent customarily did its own hiring withoutsecuringapplicants from the Union. As far as appears, Respondentdid not initiate such a practice when Switzer was out ofwork but had been operating in that manner for some time.While the practice may have adversely affected Switzer'schances of securing a job, the evidence does not show thatthe practice was instituted to discriminate against Switzer.Moreover, other union members were affected by the factthatRespondent, and apparently other contractors thatwere parties to the contract, were hiring employees directlyand not hiring through the Union.Six union menpicketedcontractors in Terre Haute, including Respondent, becausethecontractorswere not contacting the Union foremployees. This was not a situation confined to HarrySwitzerTwo of the men who picketed, union membersNoel and Harris, testified that they were unable to secureroofing work in Terre Haute but were obliged to work outof town and they did not think it right that the contractorswere hiring others and not hiring through the Union.ioWe do not, therefore, view the fact that Respondent washiring employees "off the street" in the period up toOctober 28, 1969, and not resorting to the Union in the firstinstance as a source of employees, as evidence of illegaldiscrimination against Switzer or that the practice wasinstituted to avoid hiring Switzer. Switzer and others wereapparently the victims of a situation where the Union andthe Association members, the parties to the contract, wereoperating, at least as to hiring,in a mannerdifficult toreconcile with the provisions of the contract. But the matterof contract interpretation and enforcement is not before us.Our interest is the matter of evidence bearing upon allegeddiscrimination against Harry Switzer by refusing to hirehim because of his activities protected by the Act. At thispoint we simply determine that in view of the fact that,quiteapart from Switzer, the parties to the contractapparently did not take the hiring provisions of the contracttoo seriously, the evidence that Respondent directly hiredemployees up to October 28, 1969, without first contactingtheUnion to see if there were any out-of-work roofersknown to the Union, does not establish discriminationagainst Switzer because of his protected activities. And, bythe same token, the fact that Switzer had let the unionbusiness agent know that he was out of work and lookingfor a job, was not an effective application for employmenttoRespondent, for the simple reason that, for some timeand customarily, Respondent was hiring employees directlyand not through contacting the union business agent. Wealso regard as dubious that the business agent ever went toRespondent and said, in effect, that Switzer is available forwork and if you need a roofer, let me know and I will sendbusiness agent ever protested that Respondentor any other contractor, byhiring employees without first applying to the Union, was not complyingwith the provisionsof the contract One of thecontractorsthatwaspicketed bythe individual union members onOctober 30was HartmannThe union businessagent,Jackewicz,said hewould crossthe picket lineand we assume thatthis wasbecause heeither did not wish to give a unionimprimatur to the picketing or because he was a foremanemployed byHartmann or both 538DECISIONSOF NATIONALLABOR RELATIONS BOARDSwitzer. The fact that the business agent reported to Switzerand to a union meeting that he could notget ajob forSwitzer in Terre Haute does not establish that the foregoingdirect contact was made with Respondent. Perhaps whatthe business agent reported was the fact but it may havebeen based on factors known to the business agent but notspelled out by tangible evidence in this record. I'This bungs us to the events of October 28, 1968. From therecord we are satisfied that October 28 is the correct date.12On that date, according to Jackewicz, the business agent ofthe Union and foreman employed by Hartmann, he andanother Hoffmann employee, Conard,13 were putting aroof on a housing development which was a Hartmanncontractjob.Laughrey (Robert T.) and Kennedy, de-scribed as Laughrey's sales manager, came up on the roofand Laughrey said to Jackewicz that he would like to have acouple of journeymen roofers. Looking over at Conrad,who was working at the time, Laughrey observed that hewould like to have a couple like "him." Jackewicz said hehad two men out of work, Harry and Carl Switzer.14According to Jackewicz, Laughrey said, "they can't layshingles, can they?" and Jackewicz replied that they workedat shingle laying but he did not know how good they were.This was the end of the conversation.Laughrey's version is, in effect, that he made no referenceto shingles because at the time of the conversation he wasbidding on a job in Brazil, Indiana, that would entail theuse of buildup men rather than shingle men. He simplyasked Jackewicz if he had any good roofers and Jackewiczmay have mentioned that the Switzers were available. TheTrial Examiner believes that there was no reference toshinglemenin the conversation and that Jackewicz didmention the availability of the Switzers.We note thatJackewicz, in an affidavit given in February 1969, statesthat Laughrey was looking for buildup men at the timebecause Laughrey thought he might secure a contract thatwould entail buildup work. Jackewicz also states thereinthat hetold Laughrey of the availability of theSwitzers andthat they were good roofers.Within a short time after the foregoing brief andindeterminative conversation, Harry and Carl Switzer cameby the housing project where Jackewicz was working. Theyasked the latter what contractor had contacted him for menmost recently. Jackewicz said that it was Ted Laughrey andthat Ted had just left and that they could go down to theLaughrey office.The Switzers thereupon drove to Respondent's officewhere they spoke to Kops, who referred them to Maxwell.In substance, the Switzers said that they had heard that theRespondent was hiring men. Maxwell said that he was notaware thattheCompany was hiring but he asked theiiJackewicz,in an affidavit that is in evidence, referred to an occasionon October 28, 1969,described hereinafter,when Laughrey asked him if hehad a couple of journeymen roofers available Jackewicz stated, "that wasthe only time I referred the Switzers[Harry and Carl]to Laughrey duringthe past year and a half "i2Among other factors, we note that in his handwritten charge,filed onNovember 4, 1969,a few days after the event,Switzer describes the eventsas occurring"on Tuesday,October 28."13 Incorrectly spelled Conner in the record14Carl Switzer was a brother of Harry. He, like Harry,had worked forHartmann until 1968, when he quit,not long after Harry's discharge inJuly 1968.During his employment with HartmannCarlhad been the unionSwitzers about their work. The gist of the reply was thatCarl was a buildup roofer and that Harry did both buildupand shingle work. Maxwell took down their names andaddresses on a piece of paper.Neither Switzer was thereafter contacted or hired byRespondent. Robert T. Laughrey testified that the Braziljob and some others that he had bid on or that he thoughthe might secure, had never materialized and Respondenthad not been awarded the contracts.However, a compilation prepared by Kops fromRespondent's records shows, under "Date Employed" and"Date Terminated" that an individual named Williamsonhas the date "10/28/69" under "Date Employed." 15Robert W. Laughrey testified that he had hired Williamsonon October 27 and that his first day at work was October28.Robert T. Laughrey appeared to know little aboutWilliamson but he said that his, Laughrey's, father, RobertW., had interviewed and hired Williamson on October 27,before Robert T. spoke to Jackewicz. The Trial Examinerbelieves that the evidence indicates that Williamson wasinterviewed and hired on October 27 and that "DateEmployed" is the date he actually went to work on thepayroll.We do not find that Williamson was hired onOctober 28 after Respondent had been informed byJackewicz that Harry Switzer and his brother wereavailable forwork. It also appears from Robert T.Laughrey's testimony, which was not controverted on thepoint, that Respondent did not secure the contract for theBrazil job and some other jobs that Robert T. had had inmind when he had spoken to Jackewicz on October 28.On October 30 or 31, 1969, six union roofing employeespicketed the various roofing contractors in the Terre Hauteareawho were under contract with the Union. Thepicketing lasted about half a day. The six employees wereHarry and Carl Switzer, Paul Switzer, Foster, Noel, andHarris. In testifying, Harry Switzer stated that the sixpickets had been out of work as long as he had been andthey were protesting the contractors' failure to call upon theUnion for employees as required by the contract. The twopickets at Respondent's place of business were Noel andHarris.When Richard T. Laughrey came to the office andshop and saw the two pickets in front, he asked them whatitwas about. Noel testified credibly that he told Laughreythat "we" were picketing because "we wasn't getting hiredin Terre Haute and we had to go out of town to get work."Laughrey replied that he suspected that the Switzers werebehind "the whole damn deal." Noel replied that "it was allof us doing it." Laughrey said that Carl and Harry Switzerwere looking for work and that "he wouldn't hire neitherone of the sons-of-bitches because they're troublemakers."Harris testified to substantially the same effect.steward at one period and in the course of his stewardship be had hadseveral clasheswith Hartmannover seniorityand other conditions ofemploymentof employees.Neither brother had ever workedfor Laughrey.During the period when Robert R Laughrey was president of the Union hestates that he had received no complaintsabout HarrySwitzer.Laughreytestified that he had met Carl but when thisoccurredor under whatcircumstances,we arenot told. Laughreyalso stated that,prior to October28, 1969,he had"heard of the Switzer brothers" (there was also anotherbrother, Bill, who, like hisbrothers,was a journeyman roofer in the TerreHaute area).15Date terminatedwas 12/24/69 LAUGHREYBROS.ROOFING & SIDING CO.539Robert T. Laughrey testified that he had become excitedand irritatedwhen he saw the pickets in front ofRespondent's premises. Although Respondent's roofershad already gone to work, Laughrey states that thepicketing delayed Respondent's carpenters going to work.16Laughreyalso statesthat in his conversation with thepickets the Switzers' name came up and he did say that hewould not hire the sons-of-bitches (the Switzers) becausethey were troublemakers. On October 30, Laughrey statesthat Respondent had no openings for anyone in the roofingtrade.In explaining the aforementioned castigation of theSwitzers, Laughrey testified that it was due to his excitmentbecause of the presence of the pickets and that he had heardthat the Switzers were troublemakers. Although he hadheard of the Switzers previously in a general way it was notuntil the day of the picketing that he learned that Carl andHarry had actually applied for work at Respondent's placeof business.' 7 As mentioned, Laughrey states that when hehad been president of the local union, he had received nocomplaints about the Switzers. Later, apparently, over aperiod of time, Laughrey states that he had receivedinformation that the Switzers were troublemakers. Thisinformation was not in terms of Harry specifically or anyindividual Switzer. A roofer named Payne, who worked forRespondent for about 14 years and who was a member ofthe Union, according to Laughrey, was one of the personswho had told him that the Switzers were troublemakers.Laughrey was unable to say when Payne gave him thisinformation. Bob Richey, a roofer and foreman, who hadcommenced working for Respondent in April 1969, also,statesLaughrey, gave him the same report about theSwitzers being troublemakers. Some other employee alsotold thesame thingto Laughrey but he was unable toremember the name.Laughrey states that he did know that Hartmann haddischarged Harry Switzer in 1968 but that he was unawareof any NLRB charge filed by Switzer against Hartmannuntil sometime after Switzer had filed his November 1969,charge against Respondent. Laughrey also states that hehad no conversation with Hartmann about the Switzers oraboutHarry's charge against Hartmann. RobertW.Laughrey also asserts that he had no conversations withHartmann and states that the first he knew about theSwitzers having applied for work at Respondent's officewas on the day of the picketing, October 30, 1969. In anaffidavit given on December 22, 1969, Robert T. Laughreystated that he had heard that the Switzers were troublemak-ers from Payne and Richey, aforementioned, and also fromother employees and "even other contractors, such asHartmann, Lough Bros., Paitson and Guarantee but Icannot recallspecifically who said what or what specificallywas said about them." On balance, the Trial Examinerbelieves that in addition to what employees told him about16 In addition to roofing,Respondent performed siding work andevidently used carpenters in such work17Evidently a reference to the October 28 application to Maxwell18Inter a/Ia,Hartmann testified in the instant case as to why heconsideredHarryand the other Switzers to be troublemakers Part of thiswas Hartmann'sbelief that the Switzers had been responsible for workstoppages at Hartmann's and also the fact thatHarrySwitzer had filed acharge against Hartmann that had been dismissed for lack of merit Carlthe Switzers, some contractors,atone timeor another,probably told Laughrey that the Switzers were troublemak-ers.As far as appears there was no specific explanation ofthe term.According to Robert T. Laughrey, what he understoodby the term "troublemaker," as applied to the Switzers andas told to him by others, was thatthe Switzers caused"dissensionon the job." Without further development inthe record of what Laughrey conceivedascausingdissension on the job, we are unable to conclude that toLaughrey such activity included past Switzer activitiesprotected by the Act. Depending upon the facts,causingdissensionon the job could embrace activities protected bythe Act, for instance, calling fellow employees attention toan employer's failure to provide necessary safety equipmentand bringing about a work stoppage thereby. This might becharacterized by someas causing dissensionon the job. Ontheotherhand,causingdissensionon the job ortroublemaking is not always or necessarily protectedactivity. It depends on the actual facts developed. On theinstant record, we do not find that what Laughrey had inmind regarding the Switzers'allegedtroublemaking anddissension had been shown to be, by substantial evidence,past protected activity by Harry or Carl Switzer whendealing with other contractors nor, in our opinion, does therecord warrant our imputing to Respondent the motivationthat may have existed on Hartmann's part in dealing withHarry or the other Switzers.18There remains for consideration, however, the actualevent of October 30, namely the picketing. This peacefulpicketing by unemployed roofers, who believed that thecontractors were violating the union contract with respectto hiring, was protected activity, withinthemeaning ofSection 7 of the Act. The evidence,earlierdescribed,manifeststhatRobert T. Laughrey believed that theSwitzerswere responsible for the picketing and heexpressed his clear irritation and hostility toward thesituation. Credible testimony of Noel and Harris establish-es that Laughrey said that he would not hire the "sons-of-bitches," the Switzers, because they were troublemakers.While we have found the evidence to be insufficient toinclude in the term, "troublemakers," as used by Laughrey,past protected activities of theSwitzersinvolvingHart-mann and the Switzers, Laughrey, in our opinion, wasclearly referring to the October 30 picketing as troublemak-ing for which he deemed the Switzers responsible. Thispicketing we regard as protected activity.An expression of opinion about the picketing or theSwitzers is one thing. However, Laughrey made a strongstatement, with convincing finality, that he would not hirethe Switzers because they were trouble-makers. This wasnot limited to October 30, when Respondent had noopening for roofers, but was a general interdiction ofemployment of the Switzers by Respondent. The trouble-Switzer as unionshopsteward at Hartmann had some clashes withHartmann in the discharge of his steward's duties. Hartmann also testifiedthatwhen he told one of his foremen,Medley, that Harry Switzer hadapplied for a job at Hartmann's,Medley said that Hartmann would haveto get a new crew of roofers if Switzer was hired, and thereby implying thatifSwitzer was hired the other men would quit.Medleytestifiedcrediblythat he had made no such statement and had never discussed the hiring ofHarrySwitzer with Hartmann 540DECISIONSOF NATIONALLABOR RELATIONS BOARDmaking of the Switzers that was indicated was, or included,thepicketing.We regard the foregoing statement ofLaughrey as a threat, a statement of position or policyagainst hiring Harry Switzer or his brother in the future.SinceHarry Switzer and his brother were journeymenroofers, members of the Union having a contract with theRoofing Contractors' Association of which Laughrey was amember and contracting participant, their normal futureemployment expectation would be with the aforesaidroofing contractors. Laughrey closed this door with respecttoany possibility of employment of the Switzers byRespondent. We regard such an expressed threat, position,and policy as inconsistent with the provisions of Section8(a)(1) of the Act and we find a violation of that section tohave been committed.Other than as found, above, we do not find thatRespondent has discriminatorily failed and refused to hireHarry Switzer.With respect to Respondent's hiring of Airhart on March13, 1970 (terminated March 18, 1970); and J. Richey onMarch 11, 1970 (terminated April 30, 1970), the evidenceindicates that their hiring was accomplished in the samemanner and for the same type of considerations that hadcharacterizedRespondent's hiring over a long period.Despite the contract, Respondent hired employees directly,and prior resort to the Union, as on October 28, 1969, whena substantial contract was being anticipated, was apparent-ly the exception. Respondent hired Airhart and J. Richeydirectly.They had both formerly worked for Respondent.Robert T. Laughrey's uncontroverted testimony is thatRichey was a shingleman and that Airhart was both ashinglemanand a buildup man.19 Under the manner inwhich parties to the contract were evidently administeringthe contract, the direct hiring of Airhart and Richey, whohad the factors aforementioned attributable to them, wasnot exceptional. Nor do we regard this hiring as constitut-ing discrimination against Harry Switzer. For reasonspreviously stated, Switzer's being on record with the Unionas an out-of-work roofer, was not an effective applicationwith Respondent at the time it hired Airhart and Richey.Nor was Respondent's awareness on October 30, 1969, thatSwitzer had applied for employment, sufficient to consti-tutean effective application inMarch 1970, whenRespondent hired Afrhart and Richey.The reasons for these conclusions are, as indicated, themanner inwhich the contract was administered and themanner in which Respondent hired. Neither of thesefactors first came into being with respect to Switzer nor didthey have their inception because of a desire to discriminateagainst Switzer. There is no evidence that Respondentmaintained a file of applicants. If a qualified roofer appliedto Respondent on a given day and if Respondent needed aroofer at the time, and certainly if the applicant had worked19Richey's brother had been one of Respondent's roofers since April196920Regarding qualificationsto work as a roofer, the record shows thatthe Unionhad the classificationsof journeyman roofer and apprentice Inpractice,in the trade and industry, some journeymen had their major workexperience and skill inflat roof work and they were referred to as buildupmen. Otherjourneymenhad theirmajor experienceand skill on steep roofswhere shingles were usedand they were referredto as shinglemen orshingle specialistsSome men were skilled andexperiencedin both types ofpreviously for Respondent in a satisfactory manner, theapplicant would in all liklihood get the job. Perhaps if suchan applicant had walked in 3 days or a week before therewas an opening, Respondent might contact him a weeklater if an opening occurred. But, there is no evidence of asystematic reference file of prior applicants and, suchevidence as there is, shows a nonsystematic writing down ofa name and telephone number of applicants on a piece ofpaperwhose ultimate disposition was uncertain andtransitory.20We have concluded, therefore, that aside from theOctober 30, 1969, discriminatory threat not to hire HarrySwitzer,Respondent has not been shown, by substantialevidence, to have discriminatorily refused to hire Switzer ata time when there was a job opening for a person ofSwitzer's qualifications and at a time when Switzer waseffectively making application for employment to Respon-dent. Insofar as the complaint alleges actual discriminatoryrefusal to hire Switzer at certain times, we recommenddismissal of those complaint allegations of violations ofSection 8(a)(3) and (4) of the Act.CONCLUSIONS OF LAWRespondent, when its place of business was picketed, anactivity for which it held Harry Switzer and his brotherresponsible, stated and threatened that Respondent wouldnot hire Harry Switzer or his brother because they weretroublemakers, the latter term including the then picketing,as activity protected by Section 7 of the Act. By suchstatement and threat, Respondent violated Section 8(a)(l)of the Act. Respondent has not otherwise violated the Actas alleged in the complaint under Section 8(axl), (3), and(4) of the Act.THE REMEDYHaving found that Respondent has violated the Act, itwill be recommended that it cease and desist from suchconduct.More specifically, it is recommended thatRespondent abandon its stated position and threat and notrefuse to hire Harry Switzer upon a timely and viableapplication for employment in any job as a journeymanroofer that Respondent may have, or is about to have,unfilled and open, and which job the said Switzer isqualified to perform satisfactorily according to reasonablejudgment standards.RECOMMENDED ORDERIt is recommended that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Stating and threatening that it will not hire HarrySwitzer, one of the "Switzers" referred to by Respondent inwork Harry Switzer had performed both buildup and shingle work withoutcriticism by his supervisors on the jobs His major experience had beenwith the Hartmann Company and which performed both types of work butthe greater part of its work was buildup. Switzer, therefore, had performedmore buildup work than shingle workWhile not a shingle specialist,Switzer could perform shingle work satisfactorily Respondent's contractswere predominantly in the shingles field, about 95 percent,although it didperform some buildup work LAUGHREYBROS.ROOFING & SIDING CO.making such statement and threat, because Harry Switzerhad engaged in, and was believed by Respondent to beresponsible for, activity protected by Section 7 of the Act.(b) In any like or related manner threatening orinterfering with employees in the exercise of their rights asguaranteed under Section 7 of the Act.2.Take the following affirmative action necessary andappropriate to effectuate the policies of the Act:(a) In the event that Harry Switzer makes a timely andviable application for employment as ajourneyman rooferwith Respondent and Respondent has, or is about to have,an unfilled and open job for such a journeyman roofer,which job the said Harry Switzer is qualified to performsatisfactorily according to reasonable judgment standards,Respondent shall offer to employ Harry Switzer in theaforementioned job.(b) Post at its place of business in Terre Haute, Indiana,copies of the attached notice marked "Appendix." 21 Copiesof said notice, on forms provided by the Regional DirectorforRegion 25, after being signed by Respondent'srepresentative official, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toensure that said notices are not altered, defaced, or coveredby other material.(c)Notify the Regional Director, Region 25, in writing,within 20 days from the date of receipt of this Decision,what steps Respondent has taken to comply herewith.2221 In the eventno exceptions are filed as provided bySection102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions, recommendations, and Recommended Order hereinshall,as providedin Section102 48 of the Rules and Regulations, beadopted by the Board and becomeits findings,conclusions and order, andallobjections thereto shall be deemed waived for all purposes In the eventthatthe Board's Order is enforced by ajudgment of a United States CourtofAppeals, the words in the noticereading"Posted by order of theNationalLaborRelationsBoard" shall be changed to read "Postedpursuant to a judgment of the United States Court of Appeals enforcing anOrder of the National LaborRelations Board."22 In the eventthisRecommended Order is adopted by the Board, thisprovision shall be modified to read "Notify said Regional Director inwriting,within 10 daysfrom the date ofthis Order, what steps Respondenthas takento complyherewith."541APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which our Company was represented by itsattorney and the General Counsel of the National LaborRelations Board was represented by his attorney, the TrialExaminer, who heard the evidence, including the examina-tion and cross-examination of witnesses, has found that wehave violated the National Labor Relations Act in certainrespects and that in other respects we have not violated thesaid Act. The Trial Examiner has recommended that wetake the following remedial action because of violationsfound to have been committed:WE WILL NOT state and threaten that we will not hireHarry Switzer because he is a troublemaker by reasonof his engaging in and being responsible for activityprotected by Section 7 of the National Labor RelationsAct.WE WILL offer to employ Harry Switzer as ajourneyman roofer in the event he makes a timely andviable application for employment as a journeymanroofer at such time as we have, or, are about to have, anunfilled and open job for a journeyman roofer, whichjob Harry Switzer is qualified to perform satisfactorilyaccording to reasonable judgment standards.WE WILL NOT in any like or related manner threatenor interfere with employees in the exercise of their rightsguaranteed under Section 7 of the National LaborRelations Act.LAUGHREYBROS.ROOFING&SIDINGCO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 614ISTA Center, 150WestMarket Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.